VICKERY, J.
Epitomized Opinion
First Publication of this Opinion
Plaintiff brought an action in the Municipal Court on two causes of action, the first for a commission of $128, claimed by virtue of an exclusive authority to secure for Gro-nowski a loan of the sum of $3300, the second for $2500 for drawing up contracts and papers. Judgment was given for plaintiff and defendants prosecuted error. Held:
1. The evidence shows that plaintiff did not obtain the loan but his first cause of action was based on his claimed exclusive right for sixty days to obtain it. It also shows that defendants themselves. secured the loan within that time. An examination of the so-called contract shows at once that plaintiff g-ave no consideration for it and therefore it was only a continuing offer which could be withdrawn at any time.
2. There was a misjoinder of parties defendant since Gronowski’s wife did not sign the so-called option or contract.
3. Respecting- the second cause of action, there was no evidence offered to show what was the reasonable value of the services performed. Judgment on the first cause of action reversed and judgment entered for defendants. Judgment on the second cause of action reversed and remlanded.